Citation Nr: 0127537	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pleurisy and 
residuals of a left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Shelly Farber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951.  He then apparently was a member of the Naval 
Reserves from 1954 to 1956, serving periods of active duty 
for training (ACDUTRA).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied the 
veteran's application to reopen a claim for service 
connection for pleurisy and residuals of a left spontaneous 
pneumothorax.

The case has been before the Board on two previous occasions.  
In April 1985, the Board denied the veteran's claim for 
service connection for pleurisy and residuals of a left 
spontaneous pneumothorax.  In April 2000, the Board remanded 
the case to provide an opportunity for the appellant to 
testify at a hearing.

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania, in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, at his July 2001 travel board hearing, the 
veteran testified that he served in the reserves with the 
79th Infantry Division, 210th Field Artillery Battalion from 
1954 to 1956.  He indicated that his lung collapsed while on 
active reserve duty in 1956.  

It does not appear that the RO has undertaken any action to 
attempt to obtain the veteran's aforementioned Army reserve 
service medical records.  The Board concludes that an attempt 
to obtain the veteran's reserve service medical records is 
required prior to a decision as to whether new and material 
evidence has been presented to reopen the veteran's claim.  
The Board also notes that the claims folder does not include 
verified dates for the veteran's reserve service and periods 
of ACDUTRA.

Moreover, the veteran testified that shortly after separation 
from his reserve duty, he was taken to the hospital for x-
rays every week over a period of six weeks.  The veteran also 
indicated that he had been treated by Dr. Jones in Ardmore, 
New Jersey, and by Dr. Kent.  However, such records have not 
been associated with the claims folder, and an attempt to 
obtain them should be made.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all medical professionals who 
have provided him with treatment for 
pleurisy and residuals of a left 
spontaneous pneumothorax.  After securing 
any necessary release, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran which 
are not already associated with the 
claims file, including records of all 
treatment provided by Dr. Jones in 
Ardmore, New Jersey, and by Dr. Kent.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should again attempt to verify 
the veteran's periods of reserve duty and 
ACDUTRA, to include referrals to all 
potential custodians of his service 
records.  All records received in 
response to the above inquiries should be 
associated with the claims folder.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder.  To the extent that there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of any negative 
results.  38 C.F.R. § 3.159 (2001).

3.  The RO should make an attempt to 
secure available Army reserve service 
medical records from official sources for 
the veteran's reserve service from 1954 
to 1956.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(2001).

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and the implementing 
regulations are fully met.

5.  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



